DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      JOHNNY CHARLES JONES,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D15-4713

                               [June 1, 2016]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; James W. McCann,
Judge; L.T. Case No. 56-1990-CF00974A.

  Diamond R. Litty, Public Defender and Usha Maharajh, Assistant
Public Defender, Stuart, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Atwell v. State, 128 So. 3d 167, 169 (Fla. 4th DCA 2013),
rev. granted 160 So. 3d 892 (Fla. 2014); Davis v. State, 41 Fla. L. Weekly
D898 (Fla. 4th DCA April 6, 2016).
GROSS, DAMOORGIAN and CONNER, JJ., concur.


                           *          *          *

   Not final until disposition of timely filed motion for rehearing.